Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 11-13 in the reply filed on 10/11/2021 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
Claim 12 objected to because of the following informalities:  
In line 3 of claim 12, “steps for applying the abradable layer (7) and the antiwear layer (3) performed” should read “steps for applying the abradable layer (7) and the antiwear layer (3) are performed”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 2, the phrase “is likewise applied” is unclear as to whether the abradable layer must be applied under the same operating conditions and plasma process as the hard antiwear layer or if the abradable layer merely needs to be applied by any plasma process.
Claim 2 recites the limitation "said plasma process" in line 3. This limitation is unclear as to whether “said plasma process” refers to the plasma process for applying the hard antiwear layer or the plasma process for applying the abradable layer.
Claims 4 and 11 recites “the hard antiwear layer applied to the surface of the component part by a plasma process” in lines 2-3. However, this limitation lacks antecedent basis because claim 1 only states that a hard antiwear layer is applied over at least part of a surface of the component part. The recitation of “at least part of a surface” includes a partial surface, while “the surface” recited in claims 4 and 11 appears to require the entire surface is coated with the hard antiwear layer, thus excluding a partial surface coating. Therefore, it is unclear whether claims 4 and 11 require the entire surface to be coated or if only part of the surface needs to be coated to meet the limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2016042945 A1) in view of Shimoda (US 20070082129 A1) and Honda (WO 2016171273 A1).
Claim 1:
Regarding claim 1, Tsuji (WO 2016042945 A1) teaches a method for coating a stainless steel base material (metallic component part) with a hard (antiwear) carbon layer of DLC substantially free of hydrogen by vacuum arc deposition (plasma process) (pg. 5 line 177-200; Fig. 1 – 12, 14). Tsuji also teaches that droplets are emitted from the carbon cathode by arc discharge and incorporated into the coating film (pg. 9 line 337-349) and then a second softer carbon layer which is easier to polish (abradable) is deposited on the first hard carbon layer (pg. 9 line 350-373; Fig. 1 – 15). Tsuji teaches the problem of droplets formed at the surface of the first carbon 
Tsuji fails to explicitly teach mechanically removing the droplets. However, Shimoda (US 20070082129 A1) teaches removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile slide member (para 0008). Additionally, Honda (WO 2016171273 A1) teaches removing surface defects, such as droplets, by polishing a first hard layer before depositing the second hard layer in order to improve the adhesion between the two layers and smooth the surface of the second layer to prevent peeling and wear in a sliding environment (pg. 3 line 99-121). Tsuji teaches the desire to remove droplets and polishing a DLC layer for an automobile slide member application (pg. 1 line 10-22, pg. 5 line 193-195, pg. 9 line 337-355). Because Tsuji, Shimoda, and Honda all teach the desire to remove droplets from a hard film, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the post-treatment polishing methods of Shimoda in the Tsuji polishing process to improve film performance and production efficiency (Shimoda para 0063-0064) and improve adhesion between the first and second layers of Tsuji. Microdents would inherently be formed as a result of the polishing as evidenced by the concave portions after removal of droplets in Shimoda (para 0064) as well as the uneven surface of the first carbon layer of Tsuji (Fig. 1 – 14). Tsuji also teaches forming the second hard carbon (softer abradable) layer on the surface of the first hard (antiwear) carbon layer to fill irregularities (microdents) in the surface of the first hard carbon layer and such that the first and second carbon layers are in direct contact with each other (anchored into the microdents) (pg. 10 line 393-404; Fig. 1 – 14, 15).



Claims 2-7, 9, and 11-12:
Regarding claim 2, Tsuji teaches the second carbon (abradable) layer is deposited by vacuum arc deposition (plasma process) (pg. 9 line 350-357) and the base material is subjected to ion bombard treatment (plasma cleaning or plasma activation) (pg. 11 line 434-436).
Regarding claim 3, Shimoda teaches the droplets may be removed by water jet, sandpaper, paper lap, or aero lap (para 0024; claim 10), which are all methods of mechanical polishing.
Regarding claim 4, Tsuji teaches the first hard (antiwear) carbon layer is applied to the surface of the base (component part), when no intermediate layer is present, by vacuum arc evaporation (PVD process) (pg. 5 line 188-201). Alternatively, Tsuji teaches the second hard (softer abradable) carbon layer is applied by vacuum arc evaporation (PVD process) (pg. 9 line 355-357).
Regarding claim 5, Tsuji teaches an intermediate (adhesion promoting) layer is applied to the surface of the base (component part) before depositing the hard antiwear layer to improve adhesion between the base material and the first hard carbon layer (pg. 5 line 177-192; Fig. 1 – 16).
Regarding claim 6, Tsuji teaches the coating steps of applying the second hard carbon (abradable) layer, first hard carbon (antiwear) layer, and the intermediate (adhesion promoting) layer are performed in the same vacuum chamber (pg. 11 line 427-440), and thus in the same vacuum coating plant.
Regarding claim 7, Tsuji teaches the metallic component part coated by a hard carbon film is a sliding
Regarding claim 9, Tsuji teaches the first carbon (hard antiwear) layer is hydrogen free diamond-like carbon (tetrahedral hydrogen-free amorphous carbon) (pg. 5 line 193-201). 
Regarding claim 11, Tsuji teaches the first hard (antiwear) carbon layer is applied to the surface of the base (component part), when no intermediate layer is present, by vacuum arc evaporation (pg. 5 line 188-201). Alternatively, Tsuji teaches the second hard (softer abradable) carbon layer is applied by vacuum arc evaporation (pg. 9 line 355-357).
Regarding claim 12, Tsuji teaches the coating steps of applying the second hard carbon (abradable) layer and first hard carbon (antiwear) layer are performed in the same vacuum chamber (pg. 11 line 427-440), and thus in the same vacuum coating plant.
Claim 13:
Regarding claim 13, Tsuji (WO 2016042945 A1) teaches a method for coating a stainless steel base material (metallic component part) with a hard (antiwear) carbon layer of DLC substantially free of hydrogen by vacuum arc deposition (plasma process) (pg. 5 line 177-200; Fig. 1 – 12, 14). Tsuji also teaches that droplets are emitted from the carbon cathode by arc discharge and incorporated into the coating film (pg. 9 line 337-349) and then a second softer carbon layer which is easier to polish (abradable) is deposited on the first hard carbon layer (pg. 9 line 350-373; Fig. 1 – 15). Tsuji teaches the problem of droplets formed at the surface of the first carbon coating and the desire to remove the number of droplets (pg. 9 line 337-349) as well as polishing a convex portion of the first carbon surface after depositing the softer second hard carbon layer (pg. 3 line 94-113, pg. 9 line 350-355).
Tsuji fails to explicitly teach mechanically removing the droplets. However, Shimoda (US 20070082129 A1) teaches removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile 
Tsuji also teaches the metallic component part coated by a hard carbon film is a sliding.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2016042945 A1) in view of Shimoda (US 20070082129 A1) and Honda (WO 2016171273 A1), as applied to claim 1 above, and further in view of Wu (US 20150211635 A1).
Regarding claim 2, Tsuji fails to explicitly teach a plasma cleaning or plasma activation step before deposition. However, Wu (US 20150211635 A1) teaches depositing a multilayer PVD coating on the surface of a piston ring after plasma cleaning the surface of the piston ring (para 0019-0020). Tsuji also teaches a piston ring as a substrate (pg. 5 line 177-192). Therefore, because Wu teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to plasma clean the surface of the substrate of Tsuji before deposition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2016042945 A1) in view of Shimoda (US 20070082129 A1) and Honda (WO 2016171273 A1), as applied to claim 1 above, and further in view of Mori (US 20110021390 A1).
Regarding claim 8, Tsuji fails to explicitly teach the softer abradable layer is a hydrogen containing amorphous carbon layer. However, Mori (US 20110021390 A1) teaches a low friction sliding member including a DLC film with 5 to 25 at% hydrogen (hydrogen containing amorphous carbon layer), wherein a boundary layer may be formed on the surface of the amorphous carbon film by selective adsorbing or reacting of ions generated by dissociation of an additive .

Claims 1, 3-5, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1) and Honda (WO 2016171273 A1).
 Claim 1:
Regarding claim 1, Dekempeneer (US 20080220257 A1) teaches a metal substrate, such as a component part (para 0038-0039), with a layered coating of a tetrahedral carbon layer (antiwear layer) and an amorphous carbon layer with a lower hardness (softer abradable layer) (para 0057-0058, 0077; Fig. 2 – 24, 26), wherein both layers may be deposited by arc deposition (plasma process) (para 0019). Dekempeneer fails to explicitly teach that droplets are deposited on a surface of the applied antiwear layer, mechanically removing the droplets, thereby creating microdents in the surface of the applied antiwear layer, and wherein the abradable layer is anchored to the microdents. 
However, Shimoda (US 20070082129 A1) teaches macro-particles, or droplets, are formed in arc deposition as well as removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile slide member (para 0008). Additionally, Honda (WO 2016171273 A1) teaches removing surface defects, such as droplets, by polishing a first hard layer before depositing the second hard layer in order to improve the adhesion between the two layers and smooth the surface of the second layer to prevent peeling and wear in a sliding environment (pg. 3 line 99-121). Dekempeneer teaches the coating is intended for use with components, such as piston rings (para 0039), which are used as sliding components in automobile engines, and desires to prevent wear on the substrate (para 0010). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the post-treatment polishing methods of Shimoda in between the deposition of the two carbon layers, as described by Honda, in the Dekempeneer process to improve film performance and production efficiency (Shimoda para 0063-0064) and prevent wear in a sliding environment. Microdents would inherently be formed as a result of the polishing as evidenced by the concave portions after removal of droplets in Shimoda (para 0064). Because Dekempeneer teaches forming the amorphous carbon (softer abradable) layer on the surface of the tetrahedral carbon (antiwear) layer, Modified Dekempeneer would inherently deposit the amorphous carbon layer onto microdents in the surface of the tetrahedral carbon layer such that the amorphous layer is anchored to the microdents.
Claims 3-5, 8-9, and 11:
Regarding claim 3, Shimoda teaches the droplets may be removed by water jet, sandpaper, paper lap, or aero lap (para 0024; claim 10), which are all methods of mechanical polishing.
Regarding claim 4, Dekempeneer teaches the amorphous carbon (softer abradable) layer is applied by arc deposition (PVD process) (para 0019).
Regarding claim 5, Dekempeneer teaches an adhesion promoting layer is deposited on the surface of the substrate before depositing the tetrahedral carbon layer (para 0077; Fig. 1 – 23).
Regarding claim 8, Dekempeneer teaches the amorphous carbon (softer abradable) layer may comprise amorphous hydrogenated carbon (a-C:H) (para 0063).
Regarding claim 9, Dekempeneer teaches a tetrahedral carbon (antiwear) layer deposited onto the substrate (para 0057) and may comprise non-hydrogenated tetrahedral carbon (ta-C) (para 0016-0017). 
Regarding claim 11, Dekempeneer teaches the amorphous carbon (softer abradable) layer is applied by (vacuum) arc deposition (evaporation) (para 0019).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1) and Honda (WO 2016171273 A1), as applied to claim 1 above, and further in view of Wu (US 20150211635 A1).
Regarding claim 2, Dekempeneer teaches the amorphous carbon (abradable) layer is deposited by arc deposition (plasma process) (para 0019). Dekempeneer fails to explicitly teach the plasma process is preceded by plasma cleaning or plasma activation steps. However, Wu (US 20150211635 A1) teaches depositing a multilayer PVD coating on the surface of a piston ring after plasma cleaning the surface of the piston ring (para 0019-0020). Dekempeneer also teaches a piston ring as a substrate (para 0039). Therefore, because Wu teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to plasma clean the surface of the substrate of Dekempeneer before deposition with a reasonable expectation of success. The .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1) and Honda (WO 2016171273 A1), as applied to claim 5 above, and further in view of Tsuji (WO 2016042945 A1).
Regarding claim 6, Dekempeneer fails to explicitly teach the coating steps of applying the abradable layer, antiwear layer, and adhesion promoting layer are performed in the same vacuum coating plant. However, Tsuji (WO 2016042945 A1) teaches the coating steps of applying the second hard carbon (abradable) layer, first hard carbon (antiwear) layer, and the intermediate (adhesion promoting) layer are performed in the same vacuum chamber (pg. 11 line 427-440), and thus in the same vacuum coating plant. Because Tsuji teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform all coating steps of Dekempeneer within the same vacuum chamber and thus vacuum coating plant with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1) and Honda (WO 2016171273 A1), as applied to claim 1 above, and further in view of Tsuji (WO 2016042945 A1).
Regarding claim 7, Dekempeneer fails to explicitly teach the metallic component part is tribologically stressed. However, Dekempeneer teaches that the metallic component may be a piston, piston ring, gear, valve, and other movable components (para 0039). Additionally, Tsuji (WO 2016042945 A1) teaches the metallic component part coated by a hard carbon film is a sliding member, such as a piston ring, used in an environment in contact with lubricating oil such as a machine part and experiencing friction (tribologically stressed) (pg. 1 line 10-22). Therefore, the movable components of Dekempeneer, or at least the piston ring, are also inherently tribologically stressed because they experience friction in movement. Alternatively, Dekempeneer and Tsuji both teach piston rings coated by a harder layer of carbon and a softer layer of carbon (Dekempeneer para 0039, 0058-0059; Tsuji pg. 1 line 10-22, Fig. 1 – 14, 15) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the piston ring of Dekempeneer in a similar tribologically stressed application.
Regarding claim 12, Dekempeneer fails to explicitly teach the coating steps of applying the abradable layer and antiwear layer are performed in the same vacuum coating plant. However, Tsuji (WO 2016042945 A1) teaches the coating steps of applying the second hard carbon (abradable) layer and the first hard carbon (antiwear) layer are performed in the same vacuum chamber (pg. 11 line 427-440), and thus in the same vacuum coating plant. Because Tsuji teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform all coating steps of Dekempeneer within the same vacuum chamber and thus vacuum coating plant .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), and Tsuji (WO 2016042945 A).
Regarding claim 13, Dekempeneer (US 20080220257 A1) teaches a metal substrate, such as a component part (para 0038-0039), with a layered coating of a tetrahedral carbon layer (antiwear layer) and an amorphous carbon layer with a lower hardness (softer abradable layer) (para 0057-0058), wherein both layers may be deposited by arc deposition (plasma process) (para 0019). Dekempeneer fails to explicitly teach that droplets are deposited on a surface of the applied antiwear layer, mechanically removing the droplets, thereby creating microdents in the surface of the applied antiwear layer, and wherein the abradable layer is anchored to the microdents. 
However, Shimoda (US 20070082129 A1) teaches macro-particles, or droplets, are formed in arc deposition as well as removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile slide member (para 0008). Additionally, Honda (WO 2016171273 A1) teaches removing surface defects, such as droplets, by polishing a first hard layer before depositing the second hard layer in order to improve the adhesion between the two layers and smooth the surface of the second 
Dekempeneer fails to explicitly teach the metallic component part is tribologically stressed and part of a motor vehicle fuel injection system. However, Tsuji also teaches a metallic component part coated by two hard carbon films is a sliding member, such as a piston ring, used in an environment in contact with lubricating oil such as a machine part and experiencing friction (tribologically stressed) (pg. 1 line 10-22). Furthermore, Tsuji teaches that the piston ring is part of an internal combustion engine (fuel injection system) in an automobile (motor vehicle) (pg. 1 line 13-22). Dekempeneer also teaches the metallic component may be a piston ring (para 0039) and includes a similar coating of a hard carbon film and a softer carbon film (para 0057-0058). Therefore, because Tsuji teaches using a similar piston ring in an automobile engine it would have been obvious to a person having ordinary skill in the art before the effective filing date of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramm (US 20150203777 A1) teaches droplets embedded in the surface of films similarly to the instant application’s Fig. 1. Mori (US 6214479 B1) teaches a covered member that can be used as a sliding member can be uses as machine parts in sliding motion including piston rings and fuel injection pumps. Ramm (US 20150011444 A1) teaches removing droplets at the coating surface to create valleys or holes by polishing or burnishing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794